DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “said frame members to reducing the cost of said device” is improper English.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “a power box with a power cord is attached” is improper English.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: The Applicant switches from allowing to allows.  Please select one. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has not disclosed how all the different components would work together and what was envisioned by the Applicant.  The claims are to be read in light of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “allowing”.  Does this mean that this has to happen or does happen, or that it only has to be capable of happening.  What structural feature needs to be present in order for a structure to “allow” something to happen.
Claim 1 is indefinite because it is unclear what is meant by “cross support post to be raised and lowered locked into position”.  What is lowered locked?  How is something lowered and locked at the same time?  The Examiner requests that the Applicant please clarify this limitation.
Claim 1 recites the limitation "said cross support member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said vertical post member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said support member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said frame members" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite because it is unclear what is meant by “portable weighted base extends a support post”.  Does a support post extend from the base or does the base include a support post? The Examiner requests that the Applicant please clarify.  
Claim 3 is indefinite because it is unclear what is meant by “allowing/allows”.  Does this mean that this has to happen or does happen, or that it only has to be capable of happening.  What structural feature needs to be present in order for a structure to “allow” something to happen.
Claim 3 recites the limitation "said stationary vertical support post" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said arced grooves" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said transitional slide bracket" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said horizontal adjustment bar" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said portable oscillating welding device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said pivotal anchor bolt" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is indefinite because it is unclear what exactly the Applicant is claiming.  The Applicant cannot claim an entire specification or drawings in a claim.  The claim requires specific features and structures.  There is no way for the Examiner to fully examine this claim.

Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Prior art was not found that taught or suggested the structure as currently claimed.  Any amendment may require further search.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735